                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                       CIVIL ACTION NO. 1:17-CR-104-MR-WCM

 UNITED STATES OF AMERICA,                            )
                                                      )
                 Plaintiff,                           )
                                                      )
    v.                                                )      ORDER
                                                      )
 LONNIE ARMACHAIN,                                    )
                                                      )
                 Defendant.                           )
                                                      )

         THIS MATTER IS BEFORE THE COURT on the “Government’s Motion For A Stay

In Proceedings Pending Defendant’s Psychological Evaluation” (Document No. 55) filed October

5, 2018; and “Defendant’s Response In Opposition To The Government’s Motion To Stay

Proceedings Pending Competency Evaluation” (Document No. 56) filed October 12, 2018.

Having carefully considered the motion, the record, and the arguments of counsel at a hearing

conducted by the undersigned on October 15, 2018, the undersigned will respectfully deny the

motion.

         A lengthy analysis is not required to dispose of this motion as the matter is adequately

briefed, the undersigned heard from counsel at a hearing on the record, and Magistrate Judge

Howell exhaustively summarized the case in his recent Memorandum and Recommendation

(Document No. 52) related to the suppression issue. Put simply, the Government argues here that

proceedings on the suppression issue should be stayed pending action on the Government’s request

for a competency evaluation. Defendant opposes the motion to stay and asks that the case continue

forward on both issues at the same time.
       The Court respectfully disagrees with the Government’s argument here – especially as to

judicial economy. The Court would remind the parties that Defendant was indicted in this matter

on August 16, 2017, he is being detained pending resolution of the charges, and Judge Howell has

recommended granting a motion to suppress that may do significant damage to the Government’s

case. Whatever the Court may do on the competency issue, the Court believes that both the Court

and counsel can walk and chew gum at the same time. In fairness to Defendant, litigation over the

suppression issue must continue without a stay. The Government’s motion is denied.

       IT IS, THEREFORE, ORDERED that the “Government’s Motion For A Stay In

Proceedings Pending Defendant’s Psychological Evaluation” (Document No. 55) is DENIED.

       IT IS FURTHER ORDERED that the Government shall file its Objections to Judge

Howell’s Memorandum And Recommendation (Document No. 52) on or before November 29,

2018; Defendant’s responses to the government’s Objections shall be filed within fourteen (14)

days of service.

       SO ORDERED.

                                         Signed: November 14, 2018




                                                2
